Case 17-82924-CRJ13   Doc   Filed 05/07/19 Entered 05/07/19 13:29:23   Desc Main
                            Document     Page 1 of 6
Case 17-82924-CRJ13   Doc   Filed 05/07/19 Entered 05/07/19 13:29:23   Desc Main
                            Document     Page 2 of 6
Case 17-82924-CRJ13   Doc   Filed 05/07/19 Entered 05/07/19 13:29:23   Desc Main
                            Document     Page 3 of 6
Case 17-82924-CRJ13   Doc   Filed 05/07/19 Entered 05/07/19 13:29:23   Desc Main
                            Document     Page 4 of 6
Case 17-82924-CRJ13   Doc   Filed 05/07/19 Entered 05/07/19 13:29:23   Desc Main
                            Document     Page 5 of 6
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ALABAMA
                                   DECATUR DIVISION

 In Re:                                             Case No. 17-82924-CRJ13

 Leslie Ford, Jr                                    Chapter 13

 Debtor.                                            Judge Clifton R. Jessup Jr.

                                    CERTIFICATE OF SERVICE

I certify that on May 7, 2019, a copy of the foregoing Notice of Mortgage Payment Change was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Amy K Tanner, Debtor’s Counsel
          ccaldwell@bondnbotes.com

          Michelle T. Hatcher, Chapter 13 Trustee
          ecf@ch13decatur.com

          Office of the United States Trustee
          (registeredaddress)@usdoj.gov

I further certify that on May 7, 2019, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Leslie Ford, Jr, Debtor
          146 Kimberly Lane
          Huntsville, AL 35810


 Dated: May 7, 2019                                 /s/ D. Anthony Sottile
                                                    D. Anthony Sottile
                                                    Authorized Agent for Creditor
                                                    Sottile & Barile, LLC
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com




Case 17-82924-CRJ13           Doc    Filed 05/07/19 Entered 05/07/19 13:29:23            Desc Main
                                     Document     Page 6 of 6
